DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/01/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16/743,877 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 6-28 are allowed in view of Applicant’s arguments/amendments filed on 09/30/2020.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a device/method/apparatus comprising: … “the high dynamic range curve including a first segment of a non-high dynamic range gamma curve and a second segment that diverges from the non-high dynamic range gamma curve” as recited in combination with other features with respect to independent claims 6, 11, 16, 21, and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6-20 are allowable. Claims 21-28, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 06/30/2020, is hereby withdrawn and claims 21-28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9736507 to Oh discloses broadcast signal transmission method for providing HDR broadcast server.
US 2015/0358617 to Sato discloses an apparatus configured to decode a prediction parameter.
US 2014/0022460 to Li discloses quality assessment for images that have extended dynamic ranges.
US 2011/0194618 to Gish discloses compatible compression of HDR.
US 2010/0033515 to Kondo discloses a device that allow for a natural display such that an image obtained when image signal is displayed.
US 2009/0262114 to Park discloses a method of generating gamma data of display device.
US 2009/0141178 to Kerofsky discloses method for backlight modulation with scene-cut detection
US 2006/0018334 to Cho discloses a mux/demux for communicating broadcast signal using a specific transmission standard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425